Case 4:21-cv-04017-SOH-BAB Document 10                Filed 03/25/21 Page 1 of 2 PageID #: 27




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 BRANDON WADE QUALLS                                                                 PLAINTIFF

                v.                   Civil No. 4:21-cv-04017

 WARDEN JEFFIE WALKER, Miller County Detention
 Center (“MCDC”); CAPTAIN GOLDEN ADAMS,
 MCDC; HEAD NURSE STEVEN KING, Southern
 Health Partners, Inc.; and SHERIFF JACKIE RUNION,
 Miller County                                                                   DEFENDANTS

                                             ORDER

        Plaintiff Brandon Wade Qualls filed this 42 U.S.C. § 1983 on March 9, 2021. (ECF No.

 1). In response to this Court’s order, Plaintiff filed an Amended Complaint on March 24, 2021.

 (ECF No. 7). Before the Court is a Motion for Subpoena and a Motion to Preserve Video Footage

 filed by Plaintiff. (ECF Nos. 8, 9). The Court has not yet ordered service on any Defendant and

 therefore no response is necessary to rule on the motions.

        In his first motion Plaintiff asks the Court to subpoena “video footage of the

 requested incident and all grievances/request and photographs.” (ECF No. 8).       In the second

 motion, Plaintiff asks the Court to order Defendants to preserve “all video on the dates of 2-11-

 2021, 2-12-2021, 2-15-2021, 2-18-21, and 2-26-21…” (ECF No. 9).

        Each of Plaintiff’s motions are premature because none of the Defendants have been served

 with the Amended Complaint. In addition, Plaintiff is advised that before seeking assistance from

 the Court for a subpoena Plaintiff must first attempt to obtain information, documents, and video

 footage on his own from Defendants.

        Accordingly, Plaintiff’s Motion for Subpoena (ECF No. 8) and Motion to Preserve Video

 Footage (ECF No. 9) are DENIED.

                                                 1
Case 4:21-cv-04017-SOH-BAB Document 10    Filed 03/25/21 Page 2 of 2 PageID #: 28




      IT IS SO ORDERED THIS 25th day of March 2021.


                                          /s/ Barry A. Bryant
                                          HON. BARRY A. BRYANT
                                          UNITED STATES MAGISTRATE JUDGE




                                      2
